Case 1:21-cv-06285-JGK Document6 Filed 07/27/21 Page 1 of 10

 

 

 

 

 

USDS SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #: _

SHAQUILLE DINKINS, DATE FILED: 7/2722

 

 

 

 

 

 

 

Plaintiff,

against 21-CV-6285 {(JGK)

ORDER OF SERVICE

C.O. REGALADO #14900; WARDEN
WALKER; C.0O. JHON DOF 1; C.O.
JHON DOE 2; C.0O. JHON DOE 3;
CITY OF NEW YORE,

Defendants,

 

 

JOHN G. KOFRLTL, United States District Judge:

The plaintiff, Shaquiile Dinkins, who is currently
incarcerated at Wende Correctional Facility, brings this pro se
action under 42 U,S.C, § 1983, alleging that the defendants
failed to protect him from a violent prisoner. By Order dated
July 23, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis.}

 

A. Waiver of Service

The Clerk of Court is directed to notify the New York City
Department of Correction and the New York City Law Department of
this Order. The Court requests that Defendants Correction
Officer Regalado #14900 and the City of New York waive service

of summons.

 

1 Prisoners are not exempt from paying the full filing fee even when they have
been granted permission to proceed in forma pauperis. See 28 U.S.C.
§ 1915(b) (1}.

 

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 2 of 10

B. Valentin Order

Under Valentin v. Dinkins, a pro se litigant is entitled to

 

assistance from the district court in identifying a defendant.
121 F.3d 72, 76 (2d Cir. 1997). In the compiaint, the plaintiff
has supplied sufficient information to permit the New York City
Law Department to identify the three John Doe security team
correction officers who were involved in the incident occurring
on March 8, 2019, in the George R. Vierno Center on Rikers
Island, Housing Area 5A. It is therefore ordered that the New
York City Law Department, which is the attorney for and agent of
the New York City Department of Correction, must ascertain the

identity and badge number of each John Doe whom Plaintiff seeks

to sue here and the address where the defendant may be served. 2"
The New York City Law Department must provide this information
to Plaintiff and the Court within sixty days of the date of this
Order.

Within thirty days of receiving this information, Plaintiff
must file an amended complaint naming the John Doe defendants.
The amended complaint will replace, not supplement, the original

complaint. An amended complaint form that Plaintiff should

 

2 If the Doe defendant is a current or former DOC employee or official, the New
York City Law Department should note in the response to this Order that an
electronic request for a waiver of service can be made under the e-service
agreement for cases involving DOC defendants, rather than by personal service
at a DOC facility. If the Doe defendant is not a current or former DOC employee
or official, but otherwise works or worked at a DOC facility, the New York City
Law Department must provide a residential address where the individual may be
served.

 

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 3 of 10

complete is attached to this order. Once Plaintiff has filed an
amended complaint, the Court will screen the amended complaint
and, if necessary, issue an order asking Defendants to waive
service.

The plaintiff should explain with particularity each
individual defendant’s involvement in the alleged constitutional
violations. Failure to include allegations regarding each
defendant’s personal involvement in the alleged constitutional
violations may result in the complaint being dismissed against
those individual defendants for failure to allege personal
involvement
c. Local Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain
types of prisoner cases to respond to specific, court-ordered
discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and
are titled “Plaintiff's Local Civil Rule 33.2 Interrogatories and
Requests for Production of Documents.” Within 120 days of the
date of this Order, the defendants must serve responses to these
standard discovery requests. In their responses, the defendants

must quote each request verbatim.?

 

3 If Plaintiff would like copies of these discovery requests before receiving
the responses and does not have access to the website, Plaintiff may request
them from the Pro Se Intake Unit.

 

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 4 of 10

CONCLUSION

The Clerk of Court is directed to notify electronically the
New York City Department of Correction and the New York City Law
Department of this Order. The Court requests that Correction
Officer Regalado #14900 and the City of New York waive service of
summons.

The Clerk of Court is also directed to mail a copy of this
Order and the complaint to the New York City Law Department at:
100 Church Street, New York, N.Y. 10007. An “Amended Complaint”
form is attached to this Order.

The Clerk of Court is further directed to mail a copy of
this Order to the plaintiff, together with an information
package.

The Court certifies under 28 U.S.C. § 1915(a){3) that any
appeal from this order would not be taken in good faith, and

therefore in forma pauperis status is denied for the purpose of

 

an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45

 

(1962) (holding that an appellant demonstrates good faith when
he seeks review of a nonfrivolous issue).

SO ORDERED

Dated: July 27, 2021 a

New York, New York S i Kol

JOHN G. KOELTL
unieda States District Judge

 

 

 

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 5 of 10

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

No.
Write the full name of each plaintiff. {To be filled out by Clerk’s Office)
AMENDED
-against- COMPLAINT

(Prisoner)

 

Do you want a jury trial?
[Yes CINo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev, 5/6/16

 

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 6 of 10

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

[] Violation of my federal constitutional rights

L] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle tnitial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # {if you have previously been in another agency's custody, please specify each agency
and the ID number {such as your DIN or NYS!D) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

[-] Pretrial detainee

(| Civilly committed detainee

[_] Immigration detainee

1 Convicted and sentenced prisoner

L] Other:

 

Page 2

 
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 7 of 10

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant I:

First Name Last Name Shield #

Current Job Title (or other identifying information}

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Cade
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 8 of 10

Vv. STATEMENT OF CLAIM

Place{s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 9 of 10

 

 

 

 

 

 

 

 

 

INJURIES:

lf you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

 

 

Page 5
Case 1:21-cv-06285-JGK Document 6 Filed 07/27/21 Page 10 of 10

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while Iam a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middie Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which ! am delivering this complaint to prison authorities for mailing:

Page 6

 

 
